DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiba (US Pub No. 2017/0001819 A1).
	Regarding Claim 1, Shiba discloses
a support surface (51a) to support print media; 
a guide wall (52) coupled to the support surface, wherein the support surface and the guide wall define a feed path (i.e. from the free end of 42 to 41, see Fig. 2) for the print media into the printer (1), wherein the guide wall is movable along the support surface ([0051]); and 
a fill indicator comprising a roller (54) mounted to the guide wall that extends into the feed path (see Fig. 4, Fig. 6), wherein the roller is to rotate about an axis of rotation (that of 71) that is perpendicular to the feed path (Fig. 5-7).
Regarding Claims 2 and 3, Shiba discloses
a second guide wall (i.e. opposing guide 52, see Fig. 2) coupled to the support surface; and 
a second fill indicator comprising a roller (54) mounted to the second guide wall that extends into the feed path, wherein the roller of the second fill indicator is to rotate 
Regarding Claim 8, Shiba discloses
a support surface (51a) to support print media; and 
a plurality of guide walls (52) coupled to the support surface, wherein the support surface and the guide walls define a feed path (i.e. from the free end of 42 to 41, see Fig. 2) for the print media into the printer (1), wherein each guide wall is movable along the support surface in a direction that is perpendicular to the feed path ([0051]); 
wherein each guide wall includes a fill indicator comprising a roller (54) mounted to a shaft (71) extending from the corresponding guide wall (Fig. 6) along an axis of rotation (along that of 71) that is perpendicular to the feed path (see Fig. 5-7), wherein each roller is to rotate about the corresponding axis of rotation (see [0054]).
Regarding Claim 9, Shiba discloses
each shaft comprises a plurality of collets (see Fig. 6 mark-up below, wherein either end of the shaft constitutes a collet) that extend axially with respect to the corresponding axis of rotation.
Regarding Claim 13, Shiba discloses
an outer housing (2); and 
a feed tray (42) comprising: 
a proximal end (51b, Fig. 2) rotatably coupled to the outer housing; 

a support surface (51a) extending between the proximal end and the distal end; 
a guide wall (52) coupled to the support surface, wherein the support surface and the guide wall define a feed path (i.e. from the free end of 42 to 41, see Fig. 2) for the print media into the printer (1) that extends from the distal end to the proximal end, wherein the guide wall is movable along the support surface ([0051]); and 
a fill indicator comprising a roller (54) mounted to the guide wall that extends into the feed path (see Fig. 4, Fig. 6), wherein the roller is to rotate about an axis of rotation (that of 71) that is perpendicular to the feed path (Figs. 5-7).

    PNG
    media_image1.png
    650
    691
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4-7, 10-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a roller as claimed, to be rotationally .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wada (US Pub No. 2016/0096699) discloses guide walls 50 and rollers 90.
Jeter (US Pub No. 2013/0174753) discloses collets 86 and shoulder 89 for roller 71.
Nishinakama (US Pub No. 2011/0037220) discloses roller 6 and guide walls 3 and 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        February 9, 2022